                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                        LITTLE ROCK DIVISION

LAURA KENNEDY                                                        PLAINTIFF

v.                         No. 4:17-CV-00580-JM-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner
of Social Security Administration                                  DEFENDANT

                                     ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT the Commissioner’s decision is

REVERSED AND REMANDED with instructions to develop the record as

necessary by recontacting Kennedy’s treating physicians or ordering consultative

examinations.

      DATED this 30th day of October, 2018.



                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
